     Case 2:19-cv-09444-PA-RAO Document 22 Filed 04/03/20 Page 1 of 4 Page ID #:122
                                                                                                             JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
     Case No.      CV 19-09444 PA (RAOx)                                          Date   April 3, 2020
     Title         Springcoin, Inc., et al. v. Kathy A. Baran, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                                      None                             N/A
                 Deputy Clerk                                Court Reporter                     Tape No.
             Attorneys Present for Plaintiffs: None                 Attorneys Present for Defendants: None
 Proceedings:                  IN CHAMBERS—COURT ORDER

        Before the Court is a Motion to Dismiss filed by defendant the United States Citizenship and
Immigration Services (“USCIS”). (Dkt. No. 18 (“Mot.”).) Plaintiffs Springcoin, Inc. and Devika Pradhan
(“Plaintiffs”) filed an Opposition (Dkt. No. 19 (“Opp.”) and USCIS filed a Reply (Dkt. No. 20). Pursuant
to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court finds this matter
appropriate for decision without oral argument. The hearing scheduled for April 6, 2020 at 1:30 p.m. is
vacated and the matter taken off calendar.

I.           Factual and Procedural Background

        According to the Complaint, on April 11, 2019, Springcoin, Inc. (“Springcoin”) filed an H-1B
petition seeking to classify Devika Pradhan (“Pradhan”) as a specialty occupation worker in the position of
back end software engineer. (Dkt. No. 1 ¶ 17.) An H-1B visa “allows a foreign national to be admitted
temporarily to the United States to work in a ‘specialty occupation,’ which is defined as an occupation that
requires ‘theoretical and practical application of a body of highly specialized knowledge’ and ‘attainment
of a bachelor’s or higher degree in a specific specialty (or its equivalent) as a minimum for entry into the
occupation in the United States.” (Id. ¶ 14 (citing 8 U.S.C. §1184 (i)(1).)

       “[A]n employer seeking to obtain an H-1B visa for a prospective employee must file a certified
Labor Condition Application (‘LCA’) which contains basic wage and location information about the
proposed H-1B employment.” (Id. ¶ 15.) In the LCA, the employer must identify the position, prevailing
wage for the occupation in the area for intended employment, and the specific source relied upon to
determine the wage. (Id.)

       As alleged in the Complaint, in the LCA Springcoin “inadvertently chose SOC code 15-1037 for
Pradhan’s wage code.” (Id. ¶ 19(a).) SOC code 15-1037 indicates the prevailing wage code for higher
education, non-profit, or government employees. Because Springcoin is a private corporation, SOC code
15-1037 does not apply to it.

       On July 23, 2019, defendants Kathy Baran, Director for the California Services Center for USCIS,
and USCIS issued a Notice of Intent to Deny Springcoin’s petition. (Id. ¶ 18.) The reason for the intent to
deny was that Springcoin’s LCA submitted with the petition stated the wrong wage code. (Id.) On August
15, 2019, Springcoin filed a response to the Notice of Intent to Deny. (Id. ¶ 19.) In its response,

 CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 4
      Case 2:19-cv-09444-PA-RAO Document 22 Filed 04/03/20 Page 2 of 4 Page ID #:123
                                                                                                           JS-6
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES - GENERAL
  Case No.       CV 19-09444 PA (RAOx)                                         Date    April 3, 2020
  Title          Springcoin, Inc., et al. v. Kathy A. Baran, et al.

Springcoin stated that “while filling out the online LCA form, petitioner inadvertently chose SOC code 15-
1037, instead of SOC code 15-1133, which is the code to be used for general employers. (Id. ¶ 19(a).)
Springcoin then submitted a replacement LCA which listed the correct code. (Id. ¶ 19(c).)

         On September 4, 2019, “USCIS issued a denial of the H-1B petition.” (Id. ¶ 20.) Plaintiffs allege
that “[i]n its denial, . . . USCIS ignored the issue that it raised in its Notice of Intent to Deny, ignored
Plaintiffs’ explanation for the clerical error which was the source of the objection raised by [USCIS] in its
Notice of Intent to Deny, and simply stated that the petition was denied because the replacement LCA had
been certified after the H-1B petition had been submitted. (Id.)

       Plaintiffs filed this suit on November 1, 2019, alleging defendants Kathy Baran, Ken Cuccinelli,
Director of USCIS and the Department of Homeland Security, Kevin K. McAleenan, Secretary of the
Department of Homeland Security, USCIS, and the Department of Homeland Security violated Section
10b the Administrative Procedure Act, 5 U.S.C. § 702. Plaintiffs seek to hold “unlawful and set aside the
September 4, 2019 decision of the Director of [USCIS] . . . denying the H-1B petition.” (Id. ¶ 3.)

II.       Legal Standard

       USCIS filed this Motion to Dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and
12(b)(6). USCIS alleges (1) Plaintiffs lack standing to pursue their Administrative Procedures Act claim
under Federal Rule of Civil Procedure (“Rule”) 12(b)(1), and (2) Plaintiffs fail to state a claim for relief
pursuant to Rule 12(b)(6). (Dkt. No. 18.)

        “Article III of the Constitution requires that a plaintiff have standing to assert claims in federal
court.” Jones v. Micron Technology Inc., 400 F. Supp. 3d 897, 906 (N.D. Cal. 2019) (citing Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992)). Challenges to “Article III standing implicate a court’s
subject matter jurisdiction and therefore are properly raised under Federal Rule of Civil Procedure
12(b)(1).” Id. (citing White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)). “Federal courts are courts of
limited jurisdiction,” and “[i]t is presumed that a cause lies outside this limited jurisdiction,” unless
otherwise shown. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Where a
challenge is to the plaintiff’s standing as alleged, the Court looks only to the allegations in the complaint,
and assumes the allegations are true. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).

        “If the plaintiff lacks standing under Article III of the U.S. Constitution, then the court lacks
subject matter jurisdiction, and the case must be dismissed.” Mollicone v. Universal Handicraft, Inc., 16-
cv-07322, 2017 WL 440257, at *5 (C.D. Cal. Jan. 30, 2017). “To establish standing, a plaintiff has the
burden to demonstrate (i) that he suffered an injury-in-fact, (ii) which resulted from the defendant’s
conduct, and (iii) that a favorable ruling would redress the injury.” Jones, 400 F. Supp. 2d at 906. If a
court finds that a plaintiff lacks standing, the court does not reach the other allegations. See, e.g., Maya v.
Centex Corp., 658 F.3d 1060, 1068 (9th Cir. 2011) (internal quotations omitted) (“[T]he threshold
question of whether plaintiff has standing (and the court has jurisdiction) is distinct from the merits of his

 CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                  Page 2 of 4
   Case 2:19-cv-09444-PA-RAO Document 22 Filed 04/03/20 Page 3 of 4 Page ID #:124
                                                                                                            JS-6
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES - GENERAL
  Case No.       CV 19-09444 PA (RAOx)                                           Date   April 3, 2020
  Title          Springcoin, Inc., et al. v. Kathy A. Baran, et al.

claim. Rather, the jurisdictional question of standing precedes, and does not require, analysis of the
merits.”); Makaryan v. Volkswagen Group of America, Inc., 17-cv-05086, 2017 WL 6888254, at *2 (C.D.
Cal. Oct. 13, 2017) (“Because the Court agrees that Plaintiff’s allegations fail to establish her standing, the
Court does not reach Defendant’s other arguments.”).

III.      Discussion

         USCIS asserts that Plaintiffs do not have standing to pursue their claims because Plaintiffs’
purported injuries were not caused by the defendants but were instead caused by Plaintiffs’ “own error in
failing to obtain a correct [LCA] prior to the filing of the H-1B petition as required by regulation.” (Mot.
at 1 (citing 8 C.F.R. § 214.2(h)(4)(i)(B)(1).)

        Pursuant to the Immigration and Nationality Act, the Department of Labor is required to certify an
LCA within seven days unless the LCA is “incomplete or obviously inaccurate.” 8 U.S.C. § 1182(n)(1).
The Department of Labor does not conduct an extensive front-end review of the LCA. See 8 U.S.C. §
1182(n)(1). It is the employer’s responsibility to ensure that the LCA is complete and accurate. 20 C.F.R.
§ 655.730(b). Once the Department of Labor certifies the LCA, the employer then files the LCA along
with an I-129 Petition for a Nonimmigrant Worker with USCIS. 20 C.F.R. §§ 655.700(b)(2);
655.730(c)(3). USCIS must then determine whether the content in the LCA supports an H-1B visa
petition.

        Here, Springcoin’s Complaint states Springcoin submitted two different LCA’s in support of its
April 11, 2019 H-1B petition, both of which were deficient. The first LCA was deficient because it
indicated the wrong wage code provision. The second LCA Springcoin submitted in response to USCIS’s
Notice of Intent to Deny, which corrected the wage code provision issue, was deficient because it was
obtained after Springcoin filed its H-1B petition. (See Dkt. No. 1 at ¶ 19(c) (“In an abundance of caution,
[Springcoin] submitted a replacement LCA which listed the correct LCA code.”).) Pursuant to the statute,
the LCA must be certified by the Department of Labor before the employer may submit its H-1B petition.
See 20 C.F.R. § 655.700.

        In order to have standing, “the injury has to be fairly . . . trace[able] to the challenged action of the
defendant, and not . . . th[e] result [of] independent action of some third party not before the court.” Lujan
v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal quotations and citations omitted). “[T]he
underlying theme of ‘cases discussing standing’ is that the plaintiff’s injuries must be caused by actions of
a defendant, and not those of the plaintiff or third parties.” Cal. Attorneys for Criminal Justice v. Butts,
922 F. Supp. 327, 332 (C.D. Cal. 1996). “To the extent that an injury is self-inflicted or due to the
plaintiff’s own fault, the causal chain is broken and standing will not be established.” Makaryan, 2017
WL 6888254, at *6 (citing John & Vincent Arduini Inc. V. NYNEX, 129 F. Supp. 2d 162, 168 (S.D.N.Y.
2001)); see also Mendia v. Garcia, 768 F.3d 1009, 1013 n. 1 (9th Cir. 2014) (explaining that immigration
detainee lacked standing to seek damages for a portion of his pre-trial detention because “the loss of
liberty he experienced after being granted release on his own recognizance is . . . . a self-inflicted injury”);

 CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                   Page 3 of 4
   Case 2:19-cv-09444-PA-RAO Document 22 Filed 04/03/20 Page 4 of 4 Page ID #:125
                                                                                                           JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES - GENERAL
  Case No.      CV 19-09444 PA (RAOx)                                          Date    April 3, 2020
  Title         Springcoin, Inc., et al. v. Kathy A. Baran, et al.

Red v. Gen. Mills, Inc., 15-cv-02232, 2015 WL 9484398, at *4 (C.D. Cal. Dec. 29, 2015) (“[S]elf-
inflicted harm doesn’t satisfy the basic requirements for standing.”).

         Here, the alleged harm upon which Plaintiffs’ claims are based were caused by Sprincoin.
Springcoin failed to select the proper wage code provision in its first LCA, and its second LCA was
deficient because it was not certified by the Department of Labor before Springcoin submitted its H-1B
petition. Based on these deficiencies, the defendants could not have approved Plaintiffs’ H-1B petition.
Therefore, the Court finds that any inability to approve the H-1B petition was caused by Plaintiffs’ error,
not any error on the part of the defendants. Because Plaintiffs have failed to allege any injury that was
caused by the defendants, Plaintiffs do not have standing to pursue their claim. See, e.g., Makaryan, 2017
WL 6888254, at *3 (granting motion to dismiss Plaintiff’s complaint for lack of standing, finding any
alleged defect in Plaintiffs’ vehicle was caused by Plaintiffs’ own conduct); National Family Planning and
Reproductive Health Ass’n, Inc. v. Gonzales, 468 F.3d 826, 831 (D.C. Cir. 2006) (remanding to district
court to dismiss for lack of jurisdiction, finding the plaintiff’s failure to petition the Department of Health
and Human Services to seek clarification was the plaintiff’s own fault, and “even if self-inflicted harm
qualified as an injury it would not be fairly traceable to the defendant’s challenged conduct”). The Court
finds that Plaintiffs have failed to allege any injury caused by the defendants, and therefore Plaintiffs do
not have Article III standing to pursue their claims. Because the Court agrees that Plaintiffs’ allegations
fail to establish standing, the Court does not reach Defendants’ other arguments.

                                                   Conclusion

       For all of the foregoing reasons, the Court grants Defendants’ Motion to Dismiss. The Court
additionally concludes that no amendment could cure the deficiencies in Plaintiffs’ theories of liability.
As a result, the Court dismisses Plaintiffs' claim without leave to amend. The Court will issue a
Judgment consistent with this Order.

          IT IS SO ORDERED.




CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                   Page 4 of 4
